Case 1:21-cv-00162-WES-LDA Document 5 Filed 05/03/21 Page 1 of 1 PageID #: 125



                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND
______________________________
                               )
WILLIAM LEE GRANT, II,         )
                               )
          Plaintiff,           )
                               )
     v.                        )        C.A. No. 21-162 WES
                               )
WILLIAM HOWARD TAFT IV,        )
                               )
          Defendant.           )
______________________________)

                                    ORDER

      On April 16, 2021, Magistrate Judge Lincoln D. Almond issued

a Report and Recommendation for Summary Dismissal Pursuant to 28

U.S.C. § 1915(e) (“R. & R.”), ECF No. 4.         Judge Almond recommended

that this Court summarily dismiss Plaintiff’s Complaint because it

is frivolous and fails to state a claim upon which relief may be

granted.    R. & R. 1.   After having carefully reviewed the relevant

papers, and having heard no objections, the Court ACCEPTS the

report and ADOPTS the recommendations and reasoning set forth

therein.      Accordingly,    Plaintiff’s    Complaint,    ECF   No.   1,   is

DISMISSED.


IT IS SO ORDERED.




William E. Smith
District Judge
Date: May 3, 2021
